Title: To John Adams from Edmund Jenings, 1 January 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Janry. 1st. 1781

Give me leave to congratulate your Excellency on the Commencement of the New Year and to assure your Excellency of my sincere Wishes, that it may be productive of all Happiness and the most perfect Liberty to You and Yours and our Country in General.
I think your Excellencys Mind must be much occupied at present. The late desperate Step, which England has taken has I believe astonished Most. Your Excellency was prepared for it by your Knowledge of her Temper and disposition to do every thing to bring on others the Miseries of War, which She feels herself. She seems to wish for Universal distress. Her desperate Conduct has alienated from Her her best allies and Friends. If She cannot gain others, Ruin must ensue to Her. Never were a people more ignorant of the means of conciliating Friendship. They Attempt it only by means of Ravage. They have improvd on Cromwels Motto—Pax quaeritur bello, and they say Pax Quaeritur bellis.
No one can read the English Kings Manifesto without being astonished at its fallacy and falsehood. I Hope it will be well Answered, I think I never saw a Paper, that might be so Easily refuted. I Know that Things of this kind are not much attended to by Politicians. Any or no Reasons justify them to plunge the Sword in a fellow Creatures Breast, but when History Records this Transaction She will Mark that the same folly or Maliciousness that Actuated Charles the Second to declare War against the Dutch influence their present Councils. I trust the Northern Powers and all Europe will see this business in its true light. Had they stopped their Ports against the exportation of Naval Stores last Year, I am Confident Things had not came to this Pass. But what a Time is this for the Universal Acknowledgment of our Independancy! England has made it a Necessary Step. She Cares not for Treaties, She laughs at Moderation. She ought to be met with a Manly Boldness. Her Conduct to her antient Subjects ought to be Stated, her Treatment of the Powers of Europe since the Peace of Paris set down, and Her Behaviour to all, since She began the War in America, Marked; and then it will Evidently result, that no Prince or People is safe, while She has the means of continuing her oppression, Insolence and Outrage. The Loss of America will effectually Answer this End. The Acknowledgement and Guarrantee of the American Independancy is ought to be therefor the true Object and as it is the real Interest of all. I am sure your Excellency will urge this Measure for it is next to Your Heart.
I Know not the Event of this business. I therefore put to your Excellency a Problem. Was the Discovery of Mr. Lawrens’s Papers a Mischief or not?
Sir J. York does not seem to be in a hurry to go to England. He has been in this Town two days. Perhaps He means to pay court to the Governor, perhaps He has Affairs to arrange with the English resident, Who I suppose will be the Go between of England and Holland—I fancy the Residents Letters are addressed to Mr. Danoot a Banker here.
I am pleased with the Text of the Sermon preached at Boston on the Choice of Mr. Hancock as Governor “And their Congregation shall be established; and their Nobles shall be of themselves; and their Governor shall proceed out of the Midst of them.” It was an Happy Choice of Words.
The Answer and Resolves of Congress with respect to the Military will I Hope give Satisfaction.

I am Sir your Excellancys Most Faithful & Obedient Humble Servt.
Edm: Jenings

